 


 HR 5062 ENR: Examination and Supervisory Privilege Parity Act of 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 5062 
 
AN ACT 
To amend the Consumer Financial Protection Act of 2010 to specify that privilege and confidentiality are maintained when information is shared by certain nondepository covered persons with Federal and State financial regulators, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Examination and Supervisory Privilege Parity Act of 2014.  
2.Privilege of information shared by certain nondepository covered personsSection 1024(b)(3) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5514(b)(3)) is amended— 
(1)by striking regulators and the State bank regulatory authorities and inserting regulators, the State bank regulatory authorities, and the State agencies that licence, supervise, or examine the offering of consumer financial products or services; and  
(2)by adding at the end the following: The sharing of information with such regulators, authorities, and agencies shall not be construed as waiving, destroying, or otherwise affecting any privilege or confidentiality such person may claim with respect to such information under Federal or State law as to any person or entity other than such Bureau, agency, supervisor, or authority..  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
